— Georgina D. Vassiliou, an attorney and trustee under an irrevocable inter vivos trust executed by Herman Waxman, moves pursuant to CPLR 1012 and 1013 for permission to intervene in the special proceeding. Motion granted. The movant formerly represented Herman Waxman, the proposed conservatee, in the instant conservatorship proceeding and on appeal to this court. However, by order dated June 2, 1983, Special Term (Leone, J.), substituted Seth Rubenstein, P. C., as attorney of record for appellant, over objection of the movant. Notwithstanding the substitution of counsel for appellant, the movant remains trustee of the irrevocable trust executed by the appellant. In that capacity, she has an interest in securing that property constituting the res of the trust. Since the underlying action involves the disposition or distribution of a substantial portion of the trust res, the trustee may be affected adversely by the judgment (CPLR 1012, subd [a], par 3). It further appears that representation of her interest by the parties may be inadequate and that she may be bound by the judgment (CPLR 1012, subd [a], par 2). Accordingly, the movant is entitled to intervene as of right. Damiani, J. P., Thompson, Bracken and Rubin, JJ., concur.